McAvoy, J.
To an equitable suit which seeks to annul a conveyance because of its fraudulent character affecting plaintiff’s remedy on her judgment, defendant Rose answers by counterclaiming for money judgment on purely legal transactions. None of the counterclaims tend to defeat or diminish plaintiff’s recovery of a judgment on this equitable bill. They are not causes of action arising out of the transactions set forth in the complaint as foundation for his claim. They are not in even a remote sense connected with the subject of his action. Nor is plaintiff’s action one on contract to which any other action on contract belonging to defendant might be interposed as offset. Hence the counterclaims satisfy none of the requirements prescribed by our Civil Practice Act in section 266. They should have been dismissed on motion of plaintiff below.
We, therefore, reverse the order now here, with ten dollars costs and disbursements, and grant the motion, with ten dollars costs.
Finch, P. J., Martin, O’Malley and Townley, JJ., concur.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.